—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered January 27, 1997, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel has asked to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues which would merit an appeal. Upon our review of the record and defense counsel’s brief, we agree with his assessment. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted promoting prison contraband in the first degree and that he was sentenced as a second felony offender in accordance with the relevant statutory requirements and the negotiated plea agreement. In view of the foregoing, the judgment of conviction is affirmed and defense counsel’s application to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.